



COURT OF APPEAL FOR ONTARIO

CITATION:
Gacek
    (Re), 2012 ONCA 591

DATE: 20120911

DOCKET: C54473

Juriansz, Watt and Hoy JJ.A.

IN THE MATTER OF: David Gacek

AN APPEAL UNDER PART XX.1 OF THE
CRIMINAL
    CODE

David Gacek, acting in person

Suzan E. Fraser, as
amicus curiae

M. Catherine Mullaly, for the Attorney General of
    Ontario

Jean D. Buie, for the Centre for Addiction and Mental
    Health

Heard: May 28, 2012

On appeal from the disposition of the Ontario Review
    Board, dated October 18, 2011.

Hoy J.A.:

[1]

On April 24, 2008, the appellant, David Gacek, was found not criminally
    responsible  on account of mental disorder (NCRMD) on two counts of assault
    with a weapon and single counts of mischief over $5,000, uttering threats to
    cause death or bodily harm, possession of a weapon for a dangerous purpose, and
    assaulting a police officer. He appeals the disposition of the Ontario Review
    Board made pursuant to s. 672.81(1) of the
Criminal Code,
R.S.C. 1985,
    c. C-46

on October 18, 2011 (the 2011 Disposition), ordering his continued
    detention at the General Forensic Unit of the Centre for Addiction and Mental
    Health (the Hospital), with terms and conditions permitting a range of
    liberty.

Background

[2]

The charges arose out of an incident on the evening of October 6, 2007. The
    appellant became increasingly irrational and aggressive. He broke down the door
    to his brothers room, ripped the screen off the balcony door and broke a
    window in the room. In the course of the evening, he chased his brothers cat
    with a knife, stating several times that he wanted to kill it, and told his
    brother that if he could not get the cat, he would kill him. He brandished the
    knife at his brother. They struggled for about a minute. The appellant left.
    The police, called by his brother, were at the front of the apartment building.
    The appellant was belligerent, and without warning struck a police officer with
    his right hand.

[3]

It is the view of the appellants treatment team that his history of
    substance use and brain injury were factors in his conduct on October 6, 2007. At
    the time of the offences, the appellant, then approximately 30 years of age,
    was using cannabis frequently.

[4]

The appellant sustained a traumatic brain injury in 2003 when he fell
    from a seventh floor balcony. This injury is thought to have led to deficits
    in his thought processes which have been linked to his ability to recognize
    risk factors and a reduced ability to engage in psychoeducation. At present,
    there is no pharmacological treatment for the appellants acquired brain injury.

[5]

The appellants psychiatric history includes two hospital admissions
    prior to the index offences. The first was from May 5 to 12, 2006. The minimal
    documentation arising from this stay indicates that the appellant had seen red
    coming out of the tap and something red all over his hands, and had hurled a
    paper towel holder through a window. He was prescribed quetiapine, which he
    stopped taking as soon as he was discharged. The second admission was from June
    1 to 12, 2007. The appellant was brought to hospital after his brother called
    911 and the related documentation indicates that his brother reported
    aggressive behaviour, including the throwing of beer bottles and furniture. The
    police indicated that the appellant had voiced suicidal ideation. He was discharged
    with a prescription for quetiapine.

[6]

From December 2007 until shortly after the Boards July 16, 2008 initial
    disposition hearing, the appellant resided on his own in a seventh floor
    apartment.

[7]

On August 8, 2008, the appellant missed his first appointment with the
    Hospitals outpatient clinic. His mother advised the Hospital that he refused
    to attend, and threatened to jump from his balcony if the police came. A warrant
    of committal was issued and the police brought him to the Hospital, where he was
    admitted.

[8]

On March 15, 2011, this court dismissed the appellants appeal of a
    disposition of the Board dated September 22, 2010, providing for the
    appellants continued detention and significantly increasing restrictions on
    his liberty. The court concluded that the Boards finding that the appellant
    constituted a significant risk to the safety of the public was reasonable on
    the record before it:
R. v. Gacek
, 2011 ONCA 205.

[9]

At the time of the hearing resulting in the 2011 Disposition, the
    appellant had been living in a ground floor apartment in the same building as
    his mother and brother for approximately 24 days, reporting daily to the
    forensic outpatient department. His treating psychiatrist described the
    appellants out-patient management as reasonable. The appellant has not
    received any medication since May 8, 2009 and there was no evidence of
    psychosis during the period of time he was under the care of the Hospital.

[10]

The
    appellant tested positive for cannabinoids or a synthetic cannabinoid, in breach
    of the terms of his disposition, on three occasions in the nine months
    preceding his hearing before the Board. On two of those occasions, he was still
    in the Hospital. Preliminary results of three further tests conducted September
    10, 11 and 13, 2011 suggest they were also positive. It is possible, however,
    that all of those tests reflect a single usage of the substance. The synthetic
    cannabinoid taken by the appellant is found in widely available herbal incense
    sold under various names, including Spice. Spice is not yet a scheduled
    substance under the
Controlled Drugs and Substances Act
, S.C. 1996, c.
    19.

[11]

There
    is no evidence that the appellants mental condition changed when he
    occasionally used cannabis or Spice.

[12]

The
    appellant has been alcohol-free, and has not been assaultive or threatened
    violence since the NCRMD finding. He has occasionally been verbally aggressive
    and has opposed various rules imposed by the Hospital. The appellant attributes
    this to frustration with his continued, and in his view unnecessary, detention.
    The appellants mother has expressed frustration that the appellant is locked
    in the hospital forever and the key is thrown away.

The Expert Opinion

[13]

The
    Hospitals July 29, 2011 report (the Report), relied on by the Board, diagnoses
    the appellant as suffering from Cognitive Sequelae of Traumatic Brain Injury,
    Substance Induced Psychosis, in remission, and Substance Abuse Disorders
    (alcohol and cannabis), in partial remission in a controlled setting. In this
    respect, it differs from the evidence before the Board the prior year, which
    indicated that the appellant also suffered from a major mental illness.
[1]

[14]

At
    page 21 of the Report, the Hospital opined that the appellant would represent a
    moderate risk if given an absolute discharge. This appears to mean he fits a
    profile with a 19 per cent risk of
any
violence. The period within
    which such re-occurrence is forecast is unclear. The Hospitals opinion was
    based partly on actuarial risk assessments which, the Hospital noted, had been
    scored when the operative diagnosis was Schizophrenia. When cross-examined, Dr.
    Prendergast, the appellants current treating psychiatrist, expressed his view
    that, despite this, considerable weight could still be given to the scoring.
    Nonetheless, he would like to have the scoring re-done for next years report
    to be sure that theres no dramatic change in the scores.

[15]

The
    Hospital wrote the following about the likely re-offence scenario, at page 22
    of the Report:

If Mr. Gacek is to reoffend, this will likely transpire in the
    following way: He will likely be using alcohol or illicit drugs, which may
    precipitate psychotic symptoms, increased impulsivity and aggressive behaviour.

[16]

At
    page 24, the Hospital provided a composite assessment of risk:

In the opinion of the treatment team, based on the actuarial
    and clinical factors listed above, Mr. Gacek continues to represent a
    significant risk to the safety of the community. It is likely that he would
    revert to the use of both alcohol and cannabis absent the sanctions of the ORB.
    This would likely produce re-emergence of the admixture of paranoia and
    impulsivity that precipitated the index offencesAbsent the sanctions of the
    ORB, he would likely not cooperate with monitoring or treatment in the
    community

[17]

At
    page 25, the Hospital provided its recommendation:

The team is unanimous in recommending the continuation of the
    current Detention [O]rder on a general forensic unit, with the ability to
    reside in the community in approved accommodation. It is the opinion of the
    treatment team that Mr. Gacek could be managed in the community with a high
    level of support and supervision by the Forensic Outpatient Program (FOP);
    should he not comply with the expectations of the treatment team or revert to
    substance use, his risk may not be manageable in the community, and the team
    would require the provisions of a Detention Order to return him to hospital, as
    it is the opinion of the team that the provisions of the
Mental Health Act
alone may not be sufficient to ensure his re-hospitalization. Finally, it is
    the opinion of the treatment team that the hospital requires the ability to
    approve Mr. Gaceks accommodation in the community.

[18]

The
    opinion of the treatment team, as reflected in the Report, is less stark than
    the opinion expressed in the prior year. At that time, their opinion was that
    the appellant was highly likely to revert to the use of both alcohol and
    cannabis, that such use would produce (as opposed to likely produce) re-emergence
    of the admixture of paranoia and impulsivity that precipitated the index
    offences, and that the appellant would not (as opposed to would likely not)
    cooperate with monitoring or treatment in the community.

[19]

The
    opinion of Dr. Prendergast is that the appellant does not experience daily cravings
    for drugs or alcohol, and that his consumption is driven by his impulsivity.
    Dr. Prendergast acknowledged that there was not a huge volume of literature
    about Spice, but postulated that its effects would be similar to naturally
    occurring cannabis. Given the hypothesized link between the index offences and
    the use of cannabis, Dr. Prendergast would have real concerns about the
    appellant ingesting Spice.

[20]

At
    the hearing, Dr. Prendergast recounted that the appellants mother had advised
    that, since the appellants release, everything was going very well. He further
    testified that, while it is a possibility that the appellant would return to
    past behaviour, he like[s] to think that, that will not happen. Dr.
    Prendergast went on: But certainly, should [the appellant] use substances, it
    is my opinion that theres a very real risk of rekindling an acute psychotic
    disorder. And, he explained, such a disorder could in turn lead to some
    violence or harm to somebody.

[21]

In
    Dr. Prendergasts opinion, if the appellant were discharged, his mother would
    bring him back to the hospital or to the attention of psychiatrists if there
    were overt signs of decompensation or concerning behaviours. However, in his
    view, the appellant is unlikely to voluntarily agree to readmission if his
    treatment team advised him that it was necessary.

[22]

With
    respect to the ability to risk manage the appellant in the community using the
Mental
    Health Act
, R.S.O. 1990, c. M.7, if he were discharged, Dr. Prendergast
    testified:

I think the
Mental Health Act
would not be would not allow
    for a rapid return to hospital. Certainly the, the presence of a positive urine
    screen would not, in and of itself, be sufficient under the
Mental Health
    Act
to readmit someone... And even early signs of decompensation might
    not, in and of themselves, be persuasive, absent any specific behaviours or
    threats. So I would have, I would have concerns about my ability to intervene
    at the appropriate time using the
Mental Health Act
if I felt
    hospitalization was indicted [sic].

Conditional Discharge

[23]

As
    Dr. Prendergast opines, one or more positive drug screens would not necessarily
    of themselves permit the Hospital to involuntarily readmit the appellant if he
    were conditionally discharged.

[24]

The
Mental Health Act
, R.S.O. 1990, c. M.7, establishes a two-step
    procedure which would have to be satisfied before the appellant could be
    involuntarily readmitted to the Hospital. A physician would first be required
    to examine the appellant. Such an examination might result from the police
    (under s. 17) or someone else bringing the appellant to the Hospital, or from a
    justice of the peace ordering that the appellant be returned to the Hospital (under
    s. 16 of the
Mental Health Act
or s. 672.93 of the
Criminal Code
).
    The examining physician could order a psychiatric assessment of the appellant
    if there is reasonable cause to believe that the appellant is suffering from a
    mental disorder that is likely to cause serious bodily harm to himself or
    another person; and that he has threatened or attempted to cause bodily harm to
    himself, behaved violently towards another person or caused another person to
    fear bodily harm, or shown a lack of competence to care for himself (s. 15).

[25]

The
    appellant would then have to be admitted for an assessment by a physician who
    would determine whether to authorize the appellants continued detention (s.
    20). Pursuant to s. 20(5), the appellant could be involuntarily admitted to the
    Hospital if the assessing physician concluded:

(a) that the patient is suffering from mental
    disorder of a nature or quality that likely will result in,

(i) serious bodily harm to the patient,

(ii) serious bodily harm to another person, or

(iii) serious physical impairment of the patient,

unless the patient remains in the custody of a
    psychiatric facility; and

(b) that the patient is not suitable for admission or
    continuation as an informal or voluntary patient.

[26]

The
Criminal Code
contains provisions which permit the monitoring of a
    person released on a conditional discharge. It would permit the arrest of the
    appellant without a warrant if the peace officer has reasonable grounds to
    believe that the accused has contravened or wilfully failed to comply with the
    assessment order or disposition or any condition of it, or is about to do so
    (s. 672.91). If not released from custody and consequently brought before a
    justice of the peace (s. 672.92), and the justice of the peace is similarly
    satisfied that disposition order was contravened or not complied with, the justice
    of the peace may make an order that is appropriate in the circumstances in
    relation to the accused, including an order that the accused be returned to a
    place that is specified in the disposition (s. 672.93). A provision in the
    disposition that, in the event of non-compliance, the individual be returned to
    hospital could trigger the procedure under the
Mental Health Act
and
    facilitate readmission, if warranted.

The Boards Reasons

[27]

The
    Board reviewed the evidence, including the following:

The opinion of the treatment team is that Mr. Gacek continues
    to represent a significant threat to the safety of the public because he would
    be likely to return to use of alcohol or cannabis without the restrictions in
    place as a result of his disposition. This would precipitate a return of his
    paranoia and impulsivity that led to the index offencehe cannot be predicted
    to comply with voluntary monitoring in the community.

In addition, Dr Prendergast noted that a conditional discharge
    would mean that early problems could not be effectively managed under the
    provisions of the
Mental Health Act
. Mr. Gacek cannot be counted on to
    return voluntarily in the event of early risk factors such as a number of
    positive drug screens.

[28]

The
    Board unanimously found that the appellant meets the threshold for a
    significant threat to public safety:

The evidence heard by the Board persuades us that Mr. Gacek
    would revert to substance use if not for the disposition of the Ontario Review
    Board. The Board agrees that Mr. Gacek has not been assaultive since the NCR
    finding, but he has been verbally aggressive, he has opposed rules and he has
    sought out substances, in breach of his disposition. We are unable to agree on
    the evidence before us that his risk can be characterized as minuscule. We
    find that Mr. Gacek continues to represent a significant threat to the safety
    of the public.

[29]

The
    Board ordered the appellants continued detention:

We find that the least onerous and least restrictive
    disposition for the coming year is a detention order which provides for hospital
    approval of Mr. Gaceks accommodation in the community, that is the Greater
    Toronto Area and to allow for managing early risk factors such as substance use
    which could not necessarily permit a return to hospital under a conditional
    discharge.

Submissions of the Appellant

[30]

With
    the assistance of
amicus curiae
, the appellant argues that: (1) the
    Board applied the wrong test in addressing the question of his risk to public
    safety and there was no evidence to suggest that he posed a significant threat
    to the safety of the public so as to warrant the continued jurisdiction of
    Board; (2) in the alternative, the Board erred in failing to order a
    conditional discharge: and (3) in the further alternative, the Board erred by
    failing to articulate why the provisions of the
Criminal Code
are
    insufficient to manage risk on a conditional discharge.

Submissions of the Hospital and the Attorney General

[31]

The
    Hospital and the Attorney General argue that the Board applied the correct
    legal test and that its conclusion is reasonable and supported by the evidence.
    They argue that the Board imposed the least onerous and restrictive disposition
    available.

[32]

Among
    other submissions, the Hospital and the Attorney General point to this courts
    dismissal of the appellants appeal of the Boards 2010 Disposition. They argue
    that nothing of significance has changed since the prior appeal.

Standard of Review

[33]

Pursuant
    to section 672.78(1) of the
Criminal Code
, this court may only set
    aside the Boards order if: (a) it is unreasonable or cannot be supported by
    the evidence; (b) it is based on a wrong decision on a question of law; or (c)
    there was a miscarriage of justice.

[34]

Pursuant
    to section 672.78(2), if the court is of the opinion that (1)(b) may apply, but
    no substantial wrong has occurred, it may dismiss the appeal.

[35]

As
    this court noted in
Saikaley (Re)
, 2012 ONCA 92, 109 O.R. (3d) 262, at
    para. 35:

The Supreme Court of Canada has instructed appellate courts not
    to be too quick to overturn a review boards expert opinion on how best to
    manage a patients risk to the public (citations omitted):
R. v. Conway,
2010
    SCC 22, [2010] 1 S.C.R. 765, at para. 95. However, the Boards risk assessment
    and disposition can be considered unreasonable when not supported by reasons
    that can bear even a somewhat probing examination:
Mazzei v. British
    Columbia (Director of Adult Forensic Psychiatric Services)
,

2006
    SCC 7, [2006] 1 S.C.R. 326, at para. 17.

The
Winko
Test

[36]

In
    considering the Boards approach, I am guided by
Winko v. British Columbia (Forensic
    Psychiatric Institute)
, [1999] 2 S.C.R. 625. McLachlin J., writing for the
    majority, wrote:

[47] the only constitutional basis for the criminal law
    restricting liberty of an NCR accused is the protection of the public from
    significant threats to its safety. When the NCR accused ceases to be a
    significant threat to society, the criminal law loses its authority

[49] There must be evidence of a significant risk to the
    public before the court or Review Board can restrict the NCR accuseds liberty

[54] The court or Review Board has a duty not only to search
    out and consider evidence favouring restricting NCR accused, but also to search
    out and consider evidence favouring his or her absolute discharge or release
    subject to the minimal necessary restraints, regardless of whether the NCR
    accused is even present

[57] The threat must also be significant, both in the sense
    that there must be a real risk of physical or psychological harm occurring to
    individuals in the community and in the sense that this potential harm must be
    serious. A minuscule risk of a grave harm will not suffice. Similarly, a high
    risk of trivial harm will not meet the threshold

[62] When deciding whether to make an order for a conditional
    discharge or for detention in a hospital, the court or Review Board must again
    consider the need to protect the public from dangerous persons, the mental
    condition of the NCR accused, the reintegration of the NCR accused into
    society, and the other needs of the NCR accused, and make the order that is the
    least onerous and least restrictive to the NCR accused.

Disposition and Analysis

[37]

In
    my view, the Board erred in its application of the test in
Winko
and I
    would accordingly allow the appeal and return this matter to the Board for
    rehearing with Mr. Gaceks next review, with the direction that the Board
    request the Hospital to re-score the appellants actuarial risk based on his
    current diagnosis.

[38]

As
    noted above, the Board concluded that, We are unable to agree on the evidence
    before us that his risk can be characterized as miniscule. We find that Mr.
    Gacek continues to represent a significant threat to the safety of the public.
Winko
explicitly cautions, at para. 57,  that

The threat must also be significant, both in the sense that
    there must be a real risk of physical or psychological harm occurring to
    individuals in the community and in the sense that this potential harm must be
    serious. A miniscule risk of a grave harm will not suffice. Similarly, a high
    risk of trivial harm will not meet the threshold

[39]

The
    Board did not describe the level of risk, other than to say it is not
    miniscule. Nor did the Board address the second part of the test, namely the potential
    harm.
Winko
requires a balancing of the level of risk and the level of
    harm.

[40]

The
    Boards failure is not saved by the fact that this court dismissed the
    appellants appeal of the Boards 2010 Disposition. The opinion of the
    treatment team, and the appellants overall situation, were more favourable
    than in the prior year. The diagnosis of Schizophrenia was eliminated. The
    appellants compliance with conditions was better. The treatment team no longer
    expressed concern regarding its ability to rely on the appellants mother.

[41]

I
    am not satisfied that the Boards error in the application of
Winko
is
    of no consequence. While both the Hospital and the Board concluded that the
    appellant continues to represent a significant threat to the safety of the
    public, neither specifically adverts to a serious risk of serious physical or
    psychological harm to individuals in the community. It is unclear that the
    evidence of Dr. Prendergast  the most current evidence before the Board 
    supports a finding of a real risk of serious physical or psychological harm to
    individuals in the community. The bodily harm inflicted in connection with
    the index offences (striking a police officer with his hand) did not amount to
    serious physical harm. The greatest risk of harm appears to be to the
    appellant, and not to members of the community.

[42]

There
    is no question that a detention order would facilitate management of the
    appellants mental health. That, however, is not the test when considering
    whether an individual should remain in detention in a hospital or be discharged
    subject to conditions.

[43]

As
    I would allow the appeal on the basis that the Board erred in its application
    of the test in
Winko
, it is not necessary for me to address the
    appellants argument that the Board also erred by failing to consider a
    conditional discharge and by failing to articulate why the provisions of the
Criminal
    Code
are insufficient to manage risk on a conditional discharge. However,
    if the Board determines that the only impediment to the granting of a
    conditional discharge is an increased level of risk due to the Hospitals
    inability to manage early problems under the
Mental Health Act
, it may
    consider specifying in its disposition that, in the event of non-compliance
    with a condition of its disposition (for example, consuming alcohol, if the
    disposition prohibits the consumption of alcohol), the appellant be returned to
    the Hospital.

Released:
Sep. 11, 2012                               Alexandra
    Hoy J.A.

RGJ                                                                   I
    agree R.G. Juriansz J.A.

I
    agree David Watt





[1]
See page 8 of the Boards Reasons for Decision and Disposition
    dated November 3, 2010.


